KEHOE, Judge.
Appellant, petitioner below, brings this appeal from a final judgment, in a workman’s compensation case, denying his petition for a rule nisi. In its final judgment, the trial court held that it had no jurisdiction to enforce the administrative order awarding appellant temporary total compensation payments.
Based on the authority of Phoenix Assurance Company of New York v. Merritt, 160 So.2d 552 (Fla.2d DCA 1964), and Section 440.24, Florida Statutes (1975), the trial court should have granted appellant’s petition for a rule nisi. See also McCormick v. Messink, 208 So.2d 113 (Fla.2d DCA 1968). Therefore, the final judgment appealed is reversed and the cause remanded for further proceedings not inconsistent with this opinion.
Reversed and remanded.